                      IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                               No.: 5:15-CV-0066-FDW

 MARSHALL LEE BROWN, JR.,                 )
                                          )
                               Plaintiff, )        DEFENDANTS’ APPENDIX/INDEX
                                          )         OF EXHIBITS IN SUPPORT OF
     v.                                   )           MOTION FOR SUMMARY
                                          )                JUDGMENT
 GEORGE T. SOLOMON, et. al.,              )               Local Rule 7.1(C)
                                          )
                             Defendants. )

       NOW COME Defendants George T. Solomon (“Defendant Solomon”), Betty Brown

(“Defendant Brown”), Swindell Edwards (“Defendant Edwards”), Daniel Redding (“Defendant

Redding”), Susan White (“Defendant White”) and Kenneth Beaver (“Defendant Beaver”)

(collectively, “Defendants”), and submit this Appendix/Index of Exhibits in Support of their

Motion for Summary Judgment (D.E. ):

          •   Affidavit of Defendant Redding, with attached Exhibits A – F
              A. Plaintiff’s External Movement screen as recorded in OPUS
              B. NCDPS’s Religious Practices Resource Guide and Reference Manual
                 (“Manual”) - Christian Faith section
              C. NCDPS Policy and Procedures, Chapter H, Section .0100, Title “Religious
                 Services”
              D. Alexander Correctional Institution’s (Alexander) Christian Worship schedule
                 from July 2018 to June 2019 and Alexander’s Religious Service Schedule
              E. Alexander’s Monthly Program Statistics - June 2014
              F. Alexander’s Chaplaincy Services monthly reports from January until July 2014
                 and Defendant Redding’s personal monthly calendars from January until April
                 2014 on which he recorded religious services and activities

          •   Affidavit of Defendant Edwards

          •   Affidavit of Defendant Brown

          •   Exhibit 1 - Allen v. South Carolina Dep’t of Correction, C.A. No. 3:10-939-HMH-
              JRM, 2012 U.S. Dist. LEXIS 65424, 2012 WL 1655295 (D.S.C. May 10, 2012),
              adopting Report and Recommendation reported at 2012 U.S. Dist. LEXIS 66018,
              2012 WL 1655297 (D.S.C. Apr. 24, 2012)



         Case 5:15-cv-00066-MR Document 40 Filed 10/29/18 Page 1 of 3
Respectfully submitted, this the 29th day of October, 2018.

                                            JOSHUA H. STEIN
                                            Attorney General

                                            s/ Yvonne B. Ricci
                                            Yvonne B. Ricci
                                            Assistant Attorney General
                                            N.C. State Bar No. 21641
                                            N.C. Department of Justice
                                            Public Safety Section
                                            P. O. Box 629
                                            Raleigh, NC 27602-0629
                                            Tel: 919-716-6540
                                            Facsimile: 919-716-6761
                                            Email: yricci@ncdoj.gov




                                        2




  Case 5:15-cv-00066-MR Document 40 Filed 10/29/18 Page 2 of 3
                              CERTIFICATE OF SERVICE

       I hereby certify that on this day the foregoing DEFENDANTS’ APPENDIX/INDEX OF

EXHIBITS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT was served on the

following via U.S. Mail, first-class postage prepaid:

        Marshall Lee Brown
        OPUS No. 0050673
        Alexander Correctional Institution
        633 Old Landfill Road
        Taylorsville, NC 28681
        Pro Se Plaintiff

       This the 29th day of October, 2018.


                                                        s/ Yvonne B. Ricci
                                                        Assistant Attorney General




                                                 3




          Case 5:15-cv-00066-MR Document 40 Filed 10/29/18 Page 3 of 3
